EXHIBIT 10.1
EXECUTION VERSION
AMENDMENT NUMBER TWO
TO AMENDED AND RESTATED FINANCING AGREEMENT
          This AMENDMENT NUMBER TWO TO AMENDED AND RESTATED FINANCING AGREEMENT
(this “Amendment”) is entered into as of March 30, 2009, by and among
PRG-SCHULTZ INTERNATIONAL, INC., a Georgia corporation (the “Parent”),
PRG-SCHULTZ USA, INC., a Georgia corporation (“PRG-Schultz USA” and together
with the Parent, individually and collectively, jointly and severally, the
“Borrower”), the lenders party hereto (each a “Lender” and collectively, the
“Lenders”), ABLECO FINANCE LLC, a Delaware limited liability company (“Ableco”),
as collateral agent for the Lenders (in such capacity, together with any
successor collateral agent, the “Collateral Agent”), and WELLS FARGO FOOTHILL,
INC., a California corporation, as administrative agent for the Lenders (in such
capacity, together with any successor administrative agent, the “Administrative
Agent” and together with the Collateral Agent, each an “Agent” and collectively,
the “Agents”) with reference to the following:
          WHEREAS, the Borrower, each subsidiary of the Parent listed as a
“Guarantor” on the signature pages thereto (each a “Guarantor” and collectively,
jointly and severally, the “Guarantors”), the Agents and the Lenders are parties
to that certain Amended and Restated Financing Agreement, dated as of
September 17, 2007 (as amended by that certain Amendment Number One to Amended
and Restated Financing Agreement dated as of March 28, 2008 and as further
amended, restated, supplemented, or otherwise modified from time to time, the
“Financing Agreement”);
          WHEREAS, the Borrower has requested that the Agents and Lenders amend
the Financing Agreement as set forth herein; and
          WHEREAS, upon the terms and conditions set forth herein, the Agents
and Lenders are willing to accommodate the Borrower’s request.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
     1. Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Financing Agreement, as
amended hereby.
     2. Amendments to Financing Agreement.
          (a) Section 1.01 of the Financing Agreement is hereby amended by
adding the following new definitions of “AR Addition”, “AR Availability” and
“Second Amendment Effective Date” in proper alphabetical order:
               ““AR Addition” means 0.25 multiplied by AR Availability.”

 



--------------------------------------------------------------------------------



 



               ““AR Availability” means the sum of (A) up to 85% of the value of
the Net Amount of Eligible Accounts Receivable, less the amount, if any, of the
Dilution Reserve, plus (B) the lesser of (x) up to 20% of the Eligible Backlog,
and (y) 50% of the amount determined under clause (A) of this definition.”
               ““Second Amendment Effective Date” means March 30, 2009.”
          (b) The definition of “Borrowing Base Addition” in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety as follows:
               “Borrowing Base Addition” means, as of any date of determination
during any period set forth in the below table, the amount set forth opposite
such period in the below table:

                    Applicable Period     Borrowing Base Addition    
During the period from March 28, 2008 to and including September 30, 2008
    $10,000,000        
During the period from October 1, 2008 to and including December 31, 2008
    $9,750,000        
During the period from January 1 , 2009 to the Second Amendment Effective Date
    $9,500,000        
During the period from and including the Second Amendment Effective Date to and
including June 30, 2009
    The lesser of $3,000,000 and AR Addition    
During the period from July 1, 2009 to and including September 30, 2009
    The lesser of $2,900,000 and AR Addition    
During the period from October 1, 2009 to and including December 31, 2009
    The lesser of $2,800,000 and AR Addition    
During the period from January 1, 2010 to and including March 31, 2010
    The lesser of $2,700,000 and AR Addition    
During the period from April 1, 2010 to and including June 30, 2010
    The lesser of $2,600,000 and AR Addition    
During the period from July 1, 2010 to and including September 30, 2010
    The lesser of $2,500,000 and AR Addition    
During the period from October 1, 2010 to and including December 31, 2010
    The lesser of $2,400,000 and AR Addition    

2



--------------------------------------------------------------------------------



 



                    Applicable Period     Borrowing Base Addition    
During the period from January 1, 2011 to and including March 31, 2011
    The lesser of $2,300,000 and AR Addition    
During the period from April 1, 2011 to and including June 30, 2011
    The lesser of $2,200,000 and AR Addition    
During the period from July 1, 2011 to and including September 30, 2011
    The lesser of $2,100,000 and AR Addition    
During the period from October 1, 2011 to and including December 31, 2011
    The lesser of $2,000,000 and AR Addition    

          (c) Section 7.02(h) of the Financing Agreement is hereby amended by
deleting clause (D) of the proviso set forth therein and replacing it with the
following:
“(D) (i) on or before March 31, 2009, the Parent may purchase up to $2,000,000
in the aggregate of the Parent’s Capital Stock on the open market or through
privately-negotiated transactions and (ii) from April 1, 2009 until March 31,
2010, the Parent may purchase up to $5,000,000 in the aggregate of the Parent’s
Capital Stock on the open market or through privately-negotiated transactions so
long as (x) no Default or Event of Default shall have occurred and be continuing
either immediately before or after giving effect thereto and (y) after giving
effect thereto, the aggregate outstanding principal amount of Revolving Loans
does not exceed $10,000,000.”
          (d) Section 7.03(b) of the Financing Agreement is hereby amended by
deleting the table appearing therein and replacing it with the following:

                “Fiscal Quarter End     Fixed Charge Coverage Ratio    
September 30, 2007
    1.40:1.00    
December 31, 2007
    1.30:1.00    
March 31, 2008
    1.50:1.00    
June 30, 2008
    1.30:1.00    
September 30, 2008
    1.90:1.00    
December 31, 2008
    1.90:1.00    
March 31, 2009
    1.80:1.00    
June 30, 2009
    1.50:1.00    
September 30, 2009
    1.50:1.00    
December 31, 2009
    1.80:1.00    
March 31, 2010
    1.85:1.00    
June 30, 2010
    1.90:1.00    
September 30, 2010
    1.90:1.00    
December 31, 2010
    1.90:1.00    
March 31, 2011
    2.00:1.00    
June 30, 2011
    2.00:1.00    
September 30, 2011
    2.00:1.00    
December 31, 2011
    2.00:1.00”    

3



--------------------------------------------------------------------------------



 



          (e) Section 7.03(c) of the Financing Agreement is hereby amended by
deleting the table appearing therein and replacing it with the following:

                    “Fiscal Quarter End     Consolidated EBITDA    
September 30, 2007
      29,100,000      
December 31, 2007
      28,400,000      
March 31, 2008
      25,700,000      
June 30, 2008
      25,000,000      
September 30, 2008
      26,900,000      
December 31, 2008
      24,000,000      
March 31, 2009
      29,250,000      
June 30, 2009
      26,000,000      
September 30, 2009
      26,000,000      
December 31, 2009
      27,000,000      
March 31, 2010
      29,750,000      
June 30, 2010
      30,850,000      
September 30, 2010
      29,450,000      
December 31, 2010
      27,050,000      
March 31, 2011
      27,600,000      
June 30, 2011
      28,150,000      
September 30, 2011
      28,750,000      
December 31, 2011
      29,125,000 ”     

     3. Conditions Precedent to Amendment. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:
          (a) The Collateral Agent shall have received this Amendment, duly
executed by the parties hereto, and the same shall be in full force and effect.
          (b) The Collateral Agent shall have received the reaffirmation and
consent of each Guarantor attached hereto as Exhibit A, duly executed and
delivered by each Guarantor.
          (c) The Borrower shall pay concurrently with the closing of the
transactions evidenced by this Amendment, all fees, costs, expenses and taxes
then payable pursuant to Section 2.06 (including the fees due and payable under
the Fee Letter, if any) or 12.04 (including the attorneys fees of the Agents
incurred in connection with this Amendment) of the Financing Agreement.

4



--------------------------------------------------------------------------------



 



          (d) After giving effect to this Amendment, the representations and
warranties herein and in the Financing Agreement and the other Loan Documents
shall be true and correct in all material respects on and as of the date hereof,
as though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date).
          (e) After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing on the date hereof.
          (f) No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against the Borrower, any Agent, or any Lender.
     4. Representations and Warranties. The Borrower represents and warrants to
the Agents and Lenders that (a) the execution, delivery, and performance of this
Amendment and of the Financing Agreement, as amended hereby, (i) are within its
powers, (ii) have been duly authorized by all necessary action, and (iii) are
not in contravention of any law applicable to it or of the terms of its
governing documents, or of any contract or undertaking to which it is a party or
by which any of its properties may be bound or affected; (b) this Amendment and
the Financing Agreement, as amended hereby, are legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws; (c) after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing on the date hereof or as of the date upon which the conditions
precedent set forth herein, are satisfied; and (d) the Borrower is not in
violation of its organizational documents or any law, rule, regulation, judgment
or order of any Governmental Authority applicable to it or any of its property
or assets, or any material term of any agreement or instrument (including,
without limitation, any Material Contract) binding on or otherwise affecting it
or any of its properties, except where such violation could not reasonably be
expected to have a Material Adverse Effect.
     5. Advice of Counsel. The Borrower has had advice of independent counsel of
its own choosing in negotiations for and the preparation of this Amendment, has
read this Amendment in full and final form, and has had this Amendment fully
explained to it to its satisfaction.
     6. Payment of Costs and Fees. The Borrower shall pay to each Agent all
costs, all reasonable out-of-pocket expenses, and all fees and charges of every
kind in connection with the preparation, negotiation, execution and delivery of
this Amendment and any documents and instruments relating hereto. In addition
thereto, the Borrower agrees to reimburse each Agent on demand for its costs
arising out of this Amendment and all documents or instruments relating hereto
(which costs may include the reasonable fees and expenses of any attorneys
retained by any Agent).

5



--------------------------------------------------------------------------------



 



     7. Reaffirmation of Loan Documents. By executing this Amendment, the
Borrower hereby restates, ratifies and reaffirms each and every term and
condition set forth in the Financing Agreement and the other Loan Documents to
which it is a party effective as of the date hereof. By executing this
Amendment, the Borrower hereby acknowledges, consents and agrees that all of its
obligations and liabilities under the Financing Agreement (as amended hereby)
remain in full force and effect, and that the execution and delivery of this
Amendment and any and all documents executed in connection therewith shall not
alter, amend, reduce or modify its obligations and liability under the Financing
Agreement (as amended hereby) or any of the other Loan Documents to which it is
a party.
     8. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.
     9. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.
     10. Effect on Loan Documents.
          (a) The Financing Agreement, as amended hereby, and each of the other
Loan Documents shall be and remain in full force and effect in accordance with
their respective terms and hereby are ratified and confirmed in all respects.
The execution, delivery, and performance of this Amendment shall not operate,
except as expressly set forth herein, as a modification or waiver of any right,
power, or remedy of any Agent or any Lender under the Financing Agreement or any
other Loan Document. The modifications contained herein are limited to the
specifics hereof (including facts or occurrences on which the same are based),
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall not excuse any non-compliance with the Loan
Documents, and shall not operate as a consent to any matter under the Loan
Documents.
          (b) To the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent or to grant to the Collateral Agent a security
interest in or lien on, any collateral as security for the Obligations from time
to time existing in respect of the Financing Agreement immediately prior to the
date hereof, such pledge or assignment or grant of the security interest or lien
is hereby ratified and confirmed in all respects.
          (c) Upon and after the effectiveness of this Amendment, each reference
in the Financing Agreement to “this Agreement”, “hereunder”, “herein”, “hereof”
or words of like import referring to the Financing Agreement, and each reference
in the other Loan Documents to “the Financing Agreement”, “thereunder”,
“therein”, “thereof or words of like import referring to the Financing
Agreement, shall mean and be a reference to the Financing Agreement as modified
and amended hereby.

6



--------------------------------------------------------------------------------



 



          (d) To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Financing Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Financing Agreement as modified or amended hereby.
          (e) This Amendment is a Loan Document.
     11. Entire Agreement. This Amendment embodies the entire understanding and
agreement among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.
[signature page follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
date first above written.

            BORROWER:
PRG-SCHULTZ INTERNATIONAL, INC.,
a Georgia corporation
      By:   /s/ Peter Limeri        Name: Peter Limeri     Title:   CFO  

            PRG-SCHULTZ USA, INC.,
a Georgia corporation
      By:   /s/ Peter Limeri        Name: Peter Limeri     Title:   CFO  

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO
TO AMENDED AND RESTATED FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            AGENTS AND LENDERS:

ABLECO FINANCE LLC, as Collateral Agent and, on
behalf of itself and its affiliate assign, as a
Lender
      By:   /s/ Eric Miller        Name: Eric Miller     Title:   Senior Vice
President  

            WELLS FARGO FOOTHILL, INC., as the
Administrative Agent and a Lender
      By:   /s/ Robert Bernier        Name: Robert Bernier     Title:   V.P.  

            PETRUS PRIVATE INVESTMENTS, L.P.,
as a Lender
      By:   /s/ David Radunsky        Name: David Radunsky     Title:   Chief
Operating Officer  

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO
TO AMENDED AND RESTATED FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



Exhibit A
REAFFIRMATION AND CONSENT
     All capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to them in that certain Amended and Restated
Financing Agreement dated as of September 17, 2007 (as amended by that certain
Amendment Number One to Amended and Restated Financing Agreement dated as of
March 28, 2008 and as further amended, restated, supplemented or otherwise
modified from time to time, the “Financing Agreement”) by and among PRG-SCHULTZ
INTERNATIONAL, INC., a Georgia corporation (the “Parent”), PRG-SCHULTZ USA,
INC., a Georgia corporation (“PRG-Schultz USA” and together with the Parent,
individually and collectively, jointly and severally, the “Borrower”), each
subsidiary of the Parent listed as a “Guarantor” on the signature pages thereto
(each a “Guarantor” and collectively, jointly and severally, the “Guarantors”),
the lenders from time to time party thereto (each a “Lender” and collectively,
the “Lenders”), ABLECO FINANCE LLC, a Delaware limited liability company
(“Ableco”), as collateral agent for the Lenders (in such capacity, together with
any successor collateral agent, the “Collateral Agent”), and WELLS FARGO
FOOTHILL, INC., a California corporation, as administrative agent for the
Lenders (in such capacity, together with any successor administrative agent, the
“Administrative Agent” and together with the Collateral Agent, each an “Agent”
and collectively, the “Agents”) or in Amendment Number Two to Amended and
Restated Financing Agreement, dated as of March 30, 2009 (the “Amendment”), by
and among the Borrower, the Lenders, and the Agents. The undersigned each hereby
(a) represents and warrants to the Collateral Agent that the execution,
delivery, and performance of this Reaffirmation and Consent are within its
powers, have been duly authorized by all necessary action, and are not in
contravention of any law, rule, or regulation, or any order, judgment, decree,
writ, injunction, or award of any arbitrator, court, or governmental authority,
or of the terms of its charter or bylaws, or of any contract or undertaking to
which it is a party or by which any of its properties may be bound or affected;
(b) consents to the amendment of the Financing Agreement as set forth in the
Amendment; (c) acknowledges and reaffirms its obligations owing to the Agents
and the Lenders under any Loan Documents to which it is a party; and (d) agrees
that each of the Loan Documents to which it is a party is and shall remain in
full force and effect. Although the undersigned each has been informed of the
matters set forth herein and has acknowledged and agreed to the same, they each
understand that neither any Agent nor any Lender has any obligations to inform
it of such matters in the future or to seek its acknowledgment or agreement to
future amendments, and nothing herein shall create such a duty. Delivery of an
executed counterpart of this Reaffirmation and Consent by telefacsimile shall be
equally as effective as delivery of an original executed counterpart of this
Reaffirmation and Consent. Any party delivering an executed counterpart of this
Reaffirmation and Consent by telefacsimile also shall deliver an original
executed counterpart of this Reaffirmation and Consent but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Reaffirmation and Consent. This
Reaffirmation and Consent shall be governed by the laws of the State of New
York.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment,

            PRG-SCHULTZ CANADA, LLC,
a Georgia limited liability company
THE PROFIT RECOVERY GROUP
MEXICO, INC.,
a Georgia corporation
PRG-SCHULTZ PUERTO RICO, INC.,
a Georgia corporation
THE PROFIT RECOVERY GROUP
COSTA RICA, INC.,
a Georgia corporation
PRG-SCHULTZ CHILE, INC.,
a Georgia corporation
PRG INTERNATIONAL, INC.,
a Georgia corporation
PRGFS, INC.,
a Delaware corporation
PRGTS, LLC,
a Georgia limited liability company
HS&A ACQUISITION — UK, INC.,
a Texas corporation
PRG-SCHULTZ AUSTRALIA, INC.,
a Georgia corporation
PRG-SCHULTZ BELGIUM, INC.,
a Georgia corporation
PRG-SCHULTZ EUROPE, INC.,
a Georgia corporation
THE PROFIT RECOVERY GROUP
GERMANY, INC.,
a Georgia corporation
PRG-SCHULTZ FRANCE, INC.,
a Georgia corporation
THE PROFIT RECOVERY GROUP
NETHERLANDS, INC.,
a Georgia corporation
THE PROFIT RECOVERY GROUP NEW
ZEALAND, INC.,
a Georgia corporation
PRG-SCHULTZ SCANDINAVIA, INC.,
a Georgia corporation
PRG-SCHULTZ PORTUGAL, INC.,
a Georgia corporation
PRG-SCHULTZ SWITZERLAND, INC.,
a Georgia corporation
THE PROFIT RECOVERY GROUP
ITALY, INC.,
a Georgia corporation
THE PROFIT RECOVERY GROUP SPAIN,
INC.,
a Georgia corporation
THE PROFIT RECOVERY GROUP ASIA,
INC.,
a Georgia corporation
THE PROFIT RECOVERY GROUP
SOUTH AFRICA, INC.,
a Georgia corporation
PRG-SCHULTZ JAPAN, INC.,
a Georgia corporation
PRG-SCHULTZ PUERTO RICO,
a Puerto Rico foreign partnership
      By:   /s/ Peter Limeri        Name: Peter Limeri     Title:   CFO  

[SIGNATURE PAGE TO EXHIBIT A TO AMENDMENT NUMBER TWO
TO AMENDED AND RESTATED FINANCING AGREEMENT]

 